                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


WINTER QUARTERS HUNTING &                          CASE NO. 3:19-CV-00887
FISHING LLC

VERSUS                                             JUDGE TERRY A. DOUGHTY

BOARD OF COMMISSIONERS, FIFTH MAG. JUDGE JOSEPH PEREZ-MONTES
LOUISIANA LEVEE DISTRICT

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, together

with the written objections thereto filed with this Court, and, after a de novo review of the record,

finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED AND DECREED that defendant’s Rule 12(b)(1) motion

to dismiss for lack of subject matter jurisdiction [doc. # 6] is DENIED.

       Monroe, Louisiana, this 6th day of December, 2019.




                                                     _____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
